Abatement Order Withdrawn; Reinstated; Order filed February 3, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00568-CR
                                ____________

                        MARCUS BROOKS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 230th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1408106


                                   ORDER

      Appellant is represented by appointed counsel, Kurt B. Wentz. Appellant’s
brief was originally due September 22, 2014. We granted a total of 90 days
extension of time to file appellant’s brief until December 22, 2014. When we
granted the extension, we noted that no further extensions would be granted absent
exceptional circumstances. No brief was filed. On December 30, 2014, counsel and
the trial court were notified that no brief had been filed. When no response was
filed, on January 22, 2015, this court abated the appeal and directed the trial court
to conduct a hearing to determine the reason for the failure to file a brief.

      On January 29, 2015, counsel filed a further request for extension of time to
file appellant’s brief. Counsel alleged exceptional circumstances in the request.
Accordingly, we issue the following order:

      We WITHDRAW the request in the January 22, 2015, abatement order for
the trial court to conduct a hearing, and we order the appeal REINSTATED. We
also GRANT counsel’s request for an extension. We further order Kurt B. Wentz
to file a brief with the clerk of this Court on or before March 3, 2015. If counsel
does not timely file appellant’s brief as ordered, the Court will issue an order
abating the appeal and directing the trial court to conduct a hearing to determine
(1) the reason for the failure to file the brief; and (2) the consideration of sanctions,
appointment of new counsel, or other appropriate relief.



                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and McCally.